                        Case 21-30307-lkg Doc 23 Filed 07/27/21 Page 1 of 2
                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS
IN RE:                                                  )
   Karen W Askew                                        )      In proceedings under
                                                        )          Chapter 13
                                                        )
           Debtor(s).                                   )
                                                        )      Bk. No.: 21-30307
    RUSSELL C. SIMON,                                   )
                                                        )
       Chapter 13 Trustee/Objector,                     )
              v.                                        )
    US BANK TRUST NA TRUSTEE                            )
       (Claim # 4),                                     )
              Creditor/Respondent.                      )
                                                        )

                                     NOTICE OF OBJECTION TO CLAIM

   An objection to your claim has been filed this date with the U.S. Bankruptcy Court for the Southern District

of Illinois, 750 Missouri Ave., East St. Louis, IL 62201. A copy is attached hereto.

   Any response in opposition to the objection must be filed with the Court within thirty (30) days of the date

of this Notice, with a copy forwarded to all interested parties. If no response is filed, the Court may enter an

order sustaining the objection and disallowing or modifying the claim without further notice to any party.

   If a response is filed, a hearing on the objection will be held at 9:00 a.m. on Thursday, September 9, 2021,

before the United States Bankruptcy Court for the Southern District of Illinois, 750 Missouri Ave., East

St. Louis, IL 62201. If a party fails to appear in person or by counsel, the Court may proceed with the

scheduled hearing and may enter an appropriate order on the objection. You will receive no further notice of

the hearing.


                                              /s/ Russell C. Simon
                                              RUSSELL C. SIMON, Trustee
                                              Chapter 13 Trustee
                                              24 Bronze Pointe
                                              Swansea, Illinois 62226
                                              Telephone: (618) 277-0086
                                              Telecopier: (618) 234-0124
Dated: July 27, 2021
RLS
                     Case 21-30307-lkg Doc 23 Filed 07/27/21               Page 2 of 2
                                    CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing Trustee's Notice of Objection to Claim
was served on the parties listed below by ordinary U.S. Mail (with the correct postage prepaid and deposited
in the U.S. Mail in Belleville, IL) or served electronically through the Court's ECF System at the email
address registered with the Court on this day, Tuesday, July 27, 2021.



                                                  /s/Rebecca

Karen W Askew
232 Harmony Ridge Dr
Belleville, IL 62220
DIXON AND JOHNSTON
101 WEST MAIN ST
BELLEVILLE, IL 62220
US BANK TRUST NA TRUSTEE
C/O SN SERVICING CORP
323 FIFTH ST
EUREKA, CA 95501
US BANK NA
ATTN: LORI HARP, VICE PRESIDENT
4801 FREDERICA ST
OWENSBORO, KY 42301
Certified Mail
